DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  On line 6 of claim 8, delete “predicition”, and insert --prediction--.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: In paragraph 58, on the third line of the paragraph, delete “524”, and insert --526--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3, 7-10, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article “Vehicle Detection from High-Resolution Remote Sensing Imagery Using Convolutional Capsule Networks”, published in IEEE Geoscience and Remote Sensing Letters, Vol. 16, No. 12 by Yu et al. (Yu) in view of US Patent Application Publication 2021/0150757 to Mustikovela et al. (Mustikovela).
Claim 1
With regard to a processor programmed to: generate, at a discriminator, a plurality of image patches from an image; Yu teaches generating patches from an image (page 1895, Section II.A; Fig. 1).
With regard to a processor programmed to: determine a plurality of routing coefficients within a capsule network based on the plurality of image patches; Yu teaches determining parameters of a convolutional Capsule network (pages 1895-1896, Section II.B).
Yu does not teach a processor programmed to: generate a prediction indicating whether the image is synthetic or sourced from a real distribution based on the plurality of routing coefficients; or update one or more weights of a generator based on the prediction, wherein the generator is connected to the discriminator.  Mustikovela teaches a determination of whether an image is real or fake using a discriminator and updating a generator based on the determination (pars. 88, 89; Fig. 4, discriminator 404, generator 412).  The discriminator includes various neural networks and machine learning processes, and the determination would depend on the routing and coefficients (par. 84).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection, as taught by Yu, to include training a discriminator and generator, as taught by Mustikovela, because then training would have been more efficient (Mustikovela, par. 2).
Claim 2
Yu does not teach that the image is generated by the generator.  Mustikovela teaches generating an image with the generator (par. 87; Fig. 4, generator 412).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection, as taught by Yu, to include training a discriminator and generator, as taught by Mustikovela, because then training would have been more efficient (Mustikovela, par. 2).
Claim 3
Yu does not teach that the image is based on a simulated image.  Mustikovela teaches simulating images (par. 89).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection, as taught by Yu, to include training a discriminator and generator, as taught by Mustikovela, because then training would have been more efficient (Mustikovela, par. 2).
Claim 7
Yu teaches that each routing coefficient of the plurality of routing coefficients corresponds to routes between capsule layers of the capsule network (page 1895, Section II.B).
Claim 8
With regard to a processor programmed to: generate, at a discriminator, a plurality of image patches from a synthetic image; Yu teaches generating patches from an image (page 1895, Section II.A; Fig. 1).
With regard to a processor programmed to: determine a plurality of routing coefficients within a capsule network based on the plurality of image patches, Yu teaches determining parameters of a convolutional Capsule network (pages 1895-1896, Section II.B).
Yu does not teach a processor programmed to: generate a prediction indicating whether the synthetic image is synthetic or sourced from a real distribution based on the plurality of routing coefficients; and update one or more weights of a generator based on the prediction, wherein the generator is connected to the discriminator.  Mustikovela teaches a determination of whether an image is real or fake using a discriminator and updating a generator based on the determination (pars. 88, 89; Fig. 4, discriminator 404, generator 412).  The discriminator includes various neural networks and machine learning processes, and the determination would depend on the routing and coefficients (par. 84).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection, as taught by Yu, to include training a discriminator and generator, as taught by Mustikovela, because then training would have been more efficient (Mustikovela, par. 2).
Claim 9
Yu does not teach that the synthetic image is generated by a generator.  Mustikovela teaches generating an image with the generator (par. 87; Fig. 4, generator 412).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection, as taught by Yu, to include training a discriminator and generator, as taught by Mustikovela, because then training would have been more efficient (Mustikovela, par. 2).
Claim 10
Yu does not teach that the synthetic image is based on a simulated image.  Mustikovela teaches simulating images (par. 89).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection, as taught by Yu, to include training a discriminator and generator, as taught by Mustikovela, because then training would have been more efficient (Mustikovela, par. 2).
Claim 14
Yu teaches that each routing coefficient of the plurality of routing coefficients corresponds to routes between capsule layers of the capsule network (page 1895, Section II.B).
Claim 15
With regard to generating, at a discriminator, a plurality of image patches from an image; Yu teaches generating patches from an image (page 1895, Section II.A; Fig. 1).
With regard to determining a plurality of routing coefficients within a capsule network based on the plurality of image patches, Yu teaches determining parameters of a convolutional Capsule network (pages 1895-1896, Section II.B).
Yu does not teach generating a prediction indicating whether the image is synthetic or sourced from a real distribution based on the plurality of routing coefficients; and updating one or more weights of a generator based on the prediction, wherein the generator is connected to the discriminator.  Mustikovela teaches a determination of whether an image is real or fake using a discriminator and updating a generator based on the determination (pars. 88, 89; Fig. 4, discriminator 404, generator 412).  The discriminator includes various neural networks and machine learning processes, and the determination would depend on the routing and coefficients (par. 84).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection, as taught by Yu, to include training a discriminator and generator, as taught by Mustikovela, because then training would have been more efficient (Mustikovela, par. 2).
Claim 16
Yu does not teach generating the image at the generator.  Mustikovela teaches generating an image with the generator (par. 87; Fig. 4, generator 412).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection, as taught by Yu, to include training a discriminator and generator, as taught by Mustikovela, because then training would have been more efficient (Mustikovela, par. 2).
Claim 17
Yu does not teach that the image is based on a simulated image.  Mustikovela teaches simulating images (par. 89).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection, as taught by Yu, to include training a discriminator and generator, as taught by Mustikovela, because then training would have been more efficient (Mustikovela, par. 2).
Claim 20
Yu teaches that each routing coefficient of the plurality of routing coefficients corresponds to routes between capsule layers of the capsule network (page 1895, Section II.B).
Claim(s) 4-6, 11-13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Mustikovela as applied to claims 3, 10 and 17 above, and further in view of US Patent Application Publication 2019/0080206 to Hotson et al. (Hotson).
Claim 4
Yu and Mustikovela teach all the limitations of claim 3 upon which claim 4 depends.  Yu and Mustikovela do not teach that the simulated image is generated by a gaming engine.  Hotson teaches using a gaming image to generate an image (par. 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection combination, as taught by Yu and Mustikovela, to include a gaming engine, as taught by Hotson, because then a well known method of generating images would have available for training.
Claim 5
Yu and Mustikovela teach all the limitations of claim 3 upon which claim 5 depends.  Yu and Mustikovela do not teach that the simulated image depicts a plurality of objects.  Mustikovela teaches generating images with multiple objects (Fig. 3, step 301; par. 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection combination, as taught by Yu and Mustikovela, to include generating images with multiple objects, as taught by Hotson, because then the detection system would have been trained to detect vehicles in images with multiple objects.
Claim 6
Yu and Mustikovela teach all the limitations of claim 3 upon which claims 5 and 6 depend.  Yu and Mustikovela do not teach that the image depicts the plurality of objects corresponding to an image view of the simulated image.  Mustikovela teaches generating images with multiple objects (Fig. 3, step 301; par. 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection combination, as taught by Yu and Mustikovela, to include generating images with multiple objects, as taught by Hotson, because then the detection system would have been trained to detect vehicles in images with multiple objects.
Claim 11
Yu and Mustikovela teach all the limitations of claim 10 upon which claim 11 depends.  Yu and Mustikovela do not teach that the simulated image is generated by a gaming engine.  Yu and Mustikovela teach all the limitations of claim 3 upon which claim 4 depends.  Yu and Mustikovela do not teach that the simulated image is generated by a gaming engine.  Hotson teaches using a gaming image to generate an image (par. 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection combination, as taught by Yu and Mustikovela, to include a gaming engine, as taught by Hotson, because then a well known method of generating images would have available for training.
Claim 12
Yu and Mustikovela teach all the limitations of claim 10 upon which claim 12 depends.  Yu and Mustikovela do not teach that the simulated image depicts a plurality of objects.  Mustikovela teaches generating images with multiple objects (Fig. 3, step 301; par. 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection combination, as taught by Yu and Mustikovela, to include generating images with multiple objects, as taught by Hotson, because then the detection system would have been trained to detect vehicles in images with multiple objects.
Claim 13
Yu and Mustikovela teach all the limitations of claim 10 upon which claims 12 and 13 depend.  Yu and Mustikovela do not teach that the image depicts the plurality of objects corresponding to an image view of the simulated image.  Mustikovela teaches generating images with multiple objects (Fig. 3, step 301; par. 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection combination, as taught by Yu and Mustikovela, to include generating images with multiple objects, as taught by Hotson, because then the detection system would have been trained to detect vehicles in images with multiple objects.
Claim 18
Yu and Mustikovela teach all the limitations of claim 17 upon which claim 18 depends.  Yu and Mustikovela do not teach that the simulated image is generated by a gaming engine.  Yu and Mustikovela teach all the limitations of claim 3 upon which claim 4 depends.  Yu and Mustikovela do not teach that the simulated image is generated by a gaming engine.  Hotson teaches using a gaming image to generate an image (par. 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection combination, as taught by Yu and Mustikovela, to include a gaming engine, as taught by Hotson, because then a well known method of generating images would have available for training.
Claim 19
Yu and Mustikovela teach all the limitations of claim 17 upon which claim 19 depends.  Yu and Mustikovela do not teach that the simulated image depicts a plurality of objects.  Mustikovela teaches generating images with multiple objects (Fig. 3, step 301; par. 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle detection combination, as taught by Yu and Mustikovela, to include generating images with multiple objects, as taught by Hotson, because then the detection system would have been trained to detect vehicles in images with multiple objects.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864